Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “a corresponding one” should read “each”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  “a corresponding one” should read “each”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  “a corresponding one” should read “each”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one information supplying device”, a computing device and “a storage” in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9 and 11are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US20190050692A1) hereafter Sharma in view of Theverapperuma et al. (US20220024485) hereafter Theverapperuma.


1. Regarding claim 1, Sharma discloses a system (figs 1-6 and paras 0012-0023, 0029, 0042-0043 shows and describes a system for autonomous vehicle) for generating basic information for positioning, comprising: 
at least one information supplying device (fig 1 element 106 and figs 2-3 elements 200-202 (i.e at least one information supplying device incorporated into the vehicle i.e to supply information to the vehicle, examiner notes that the specifics of “information” are not required by the current claim and due to the recital of at least one information supplying device only one is required to be met, and paras 0012, 0014-0015, 0023, 0029 and 0042-0043 shows and discloses “a diverse set of sensors including cameras, LIDAR’s, Radars, GPS etc. to perform (i.e configured to perform) two primary tasks; simultaneous localization and mapping (SLAM), which generates a map of the environment while simultaneously localizing the vehicle within the map; and detection and tracking of moving objects (DATMO) surrounding the vehicle and the prediction of their future behavior and para 0015 discloses Initially, SLAM and DATMO were treated as distinct approaches, correspondingly, sensors were grouped based on whether they supported SLAM or DATMO. While GPS and IMU units helped determine the location of the vehicle on the road with precision, cameras, LIDAR and radar were used to detect on or near the road (i.e recognize the object position), such as other vehicles, pedestrians, debris, road features like signs and road markings (i.e categories of the objects and its features)), being configured to: 
recognize an object position and an object category of each of a plurality of reference objects (fig 1 element 106 and figs 2-3 elements 200-202 (i.e at least one information supplying device incorporated into the vehicle i.e to supply information to the vehicle, examiner notes that the specifics of “information” are not required by the current claim and due to the recital of at least one information supplying device only one is required to be met, and paras 0012, 0014-0015, 0023, 0029 and 0042-0043 shows and discloses “a diverse set of sensors including cameras, LIDAR’s, Radars, GPS etc. to perform (i.e configured to perform) two primary tasks; simultaneous localization and mapping (SLAM), which generates a map of the environment while simultaneously localizing the vehicle within the map; and detection and tracking of moving objects (DATMO) surrounding the vehicle and the prediction of their future behavior and para 0015 discloses Initially, SLAM and DATMO were treated as distinct approaches, correspondingly, sensors were grouped based on whether they supported SLAM or DATMO. While GPS and IMU units helped determine the location of the vehicle on the road with precision, cameras, LIDAR and radar were used to detect on or near the road (i.e recognize the object position), such as other vehicles, pedestrians, debris, road features like signs and road markings (i.e categories of the reference objects and its features)); and
(fig 1 element 106 and figs 2-3 elements 200-202 (i.e at least one information supplying device incorporated into the vehicle i.e to supply information to the vehicle, examiner notes that the specifics of “information” are not required by the current claim and due to the recital of at least one information supplying device only one is required to be met, and paras 0012, 0014-0015, 0023, 0029 and 0042-0043 shows and discloses “a diverse set of sensors including cameras, LIDAR’s, Radars, GPS etc. to perform (i.e configured to perform) two primary tasks; simultaneous localization and mapping (SLAM), which generates a map of the environment while simultaneously localizing the vehicle within the map; and detection and tracking of moving objects (DATMO) surrounding the vehicle and the prediction of their future behavior and para 0015 discloses Initially, SLAM and DATMO were treated as distinct approaches, correspondingly, sensors were grouped based on whether they supported SLAM or DATMO. While GPS and IMU units helped determine the location of the vehicle on the road with precision, cameras, LIDAR and radar were used to detect on or near the road (i.e recognize the object position), such as other vehicles, pedestrians, debris, road features like signs and road markings (i.e detect/recognize categories of the reference objects and its features (i.e  unique features corresponding to the road signs, and road markings)); and 
a computing device, being connected with the at least one information supplying device (paras 0042-0043 discloses multiple field programmable gate arrays (FPGAs) i.e a computing device, examiner notes that the specifics of a computing device is not required by the current claim, may be used for parallel processing of the LIDAR, radar and camera signals (i.e being connected with at least one information supplying device 106, 200-202 (the sensors)) and being configured to: 
receive the plurality of first unique feature (fig 1 element 106 and figs 2-3 elements 200-202 (i.e at least one information supplying device incorporated into the vehicle i.e to supply information to the vehicle, examiner notes that the specifics of “information” are not required by the current claim and due to the recital of at least one information supplying device only one is required to be met, and paras 0012, 0014-0015, 0023, 0029 and 0042-0043 shows and discloses “a diverse set of sensors including cameras, LIDAR’s, Radars, GPS etc. to perform (i.e configured to perform) two primary tasks; simultaneous localization and mapping (SLAM), which generates a map of the environment while simultaneously localizing the vehicle within the map; and detection and tracking of moving objects (DATMO) surrounding the vehicle and the prediction of their future behavior and para 0015 discloses Initially, SLAM and DATMO were treated as distinct approaches, correspondingly, sensors were grouped based on whether they supported SLAM or DATMO. While GPS and IMU units helped determine the location of the vehicle on the road with precision, cameras, LIDAR and radar were used to detect on or near the road (i.e recognize the object position), such as other vehicles, pedestrians, debris, road features like signs and road markings (i.e detect/recognize/receive categories of the reference objects and its features (i.e  unique features corresponding to the road signs, and road markings i.e pluralities of unique features corresponding to pluralities of reference objects)); and 
generate basic information for positioning according to the plurality of first unique feature (fig 1 element 106 and figs 2-3 elements 200-202 (i.e at least one information supplying device incorporated into the vehicle i.e to supply information to the vehicle, examiner notes that the specifics of “information” are not required by the current claim and due to the recital of at least one information supplying device only one is required to be met, and paras 0012, 0014-0015, 0023, 0029 and 0042-0043 shows and discloses “a diverse set of sensors including cameras, LIDAR’s, Radars, GPS etc. to perform (i.e configured to perform) two primary tasks; simultaneous localization and mapping (SLAM), which generates a map of the environment while simultaneously localizing the vehicle within the map (i.e generating position information of the vehicle); and detection and tracking of moving objects (DATMO) surrounding the vehicle and the prediction of their future behavior and para 0015 discloses Initially, SLAM and DATMO were treated as distinct approaches, correspondingly, sensors were grouped based on whether they supported SLAM or DATMO. While GPS and IMU units helped determine the location of the vehicle on the road with precision, cameras, LIDAR and radar were used to detect on or near the road (i.e recognize the object position), such as other vehicles, pedestrians, debris, road features like signs and road markings (i.e detect/recognize/receive categories of the reference objects and its features (i.e  unique features corresponding to the road signs, and road markings i.e pluralities of unique features corresponding to pluralities of reference objects) meeting the above limitations). Examiner notes that from the above disclosure of Sharma detecting features as seen above and features obviously have values (absent the specifics of values). Sharma however is silent and fails to disclose “generate feature values” as recited in the claim.
Theverapperuma discloses in paras 0005-30006, 0098-0099, 0127 generate feature values corresponding to the road surfaces and non-road features in the image. Before the effective filing date of the invention was made, Theverapperuma and Sharma are combinable because they are from the same filed of endeavor and analogous art of AV data processing. The suggestion/motivation would be an improved, precise and accurate processing system at para 0107. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Theverapperuma in the system of Sharma to obtain the invention as specified in claim 1.

2. Regarding claim 2, Sharma and Theverapperuma disclose the system for generating basic information for positioning of Claim 1. Sharma discloses wherein: each of the at least one information supplying device comprises a sensing system; the sensing system of each of the at least one information supplying device comprises at least one camera, at least one LiDAR, or at least one camera and at least one LiDAR; and the at least one information supplying device is configured to recognize the object position and the object category of each of the plurality of reference objects through respective sensing system (figs 2-3 and paras 0014-0015 shows and discloses at least one sensor (information supplying device comprising a respective sensing system) and configured to detect object category of each of the plurality of reference objects through respective sensing system meeting the above claim limitations, examiner notes that due to the recital of or only one is required to be met).  

3. Regarding claim 3, Sharma and Theverapperuma disclose the system for generating basic information for positioning of Claim 1. Sharma discloses wherein the object position of each of the plurality of reference objects corresponds to a GPS coordinate (paras 0014-0015 discloses GPS and detecting/tracking the moving objects obviously meeting the above claim limitations of wherein the object position of each of the plurality of reference objects corresponds to a GPS coordinate).  

4. Regarding claim 5, Sharma and Theverapperuma disclose the system for generating basic information for positioning of Claim 1. Sharma disclose further, wherein the computing device is further configured to: transmit the basic information for positioning to at least one self-positioning determination device (fig 2 and paras 0042-0043 discloses FPGAs parallel processing the data from the sensors for overall effective object detection framework for self-driving or autonomous vehicles (i.e positioning the vehicle and obviously transmit to at least one self-positioning determination device of the vehicle for self-positioning meeting the claim limitations).  
  
5. Regarding claim 7, Sharma discloses a method (figs 1-6 and paras 0012-0023, 0029, 0042-0043 shows and describes a system and method for autonomous vehicle) for generating basic information for positioning, comprising: 
recognizing, by at least one information supplying device, an object position and an object category of each of a plurality of reference objects (fig 1 element 106 and figs 2-3 elements 200-202 (i.e at least one information supplying device incorporated into the vehicle i.e to supply information to the vehicle, examiner notes that the specifics of “information” are not required by the current claim and due to the recital of at least one information supplying device only one is required to be met, and paras 0012, 0014-0015, 0023, 0029 and 0042-0043 shows and discloses “a diverse set of sensors including cameras, LIDAR’s, Radars, GPS etc. to perform (i.e configured to perform) two primary tasks; simultaneous localization and mapping (SLAM), which generates a map of the environment while simultaneously localizing the vehicle within the map; and detection and tracking of moving objects (DATMO) surrounding the vehicle and the prediction of their future behavior and para 0015 discloses Initially, SLAM and DATMO were treated as distinct approaches, correspondingly, sensors were grouped based on whether they supported SLAM or DATMO. While GPS and IMU units helped determine the location of the vehicle on the road with precision, cameras, LIDAR and radar were used to detect on or near the road (i.e recognize the object position), such as other vehicles, pedestrians, debris, road features like signs and road markings (i.e categories of the reference objects and its features)); 
detecting (fig 1 element 106 and figs 2-3 elements 200-202 (i.e at least one information supplying device incorporated into the vehicle i.e to supply information to the vehicle, examiner notes that the specifics of “information” are not required by the current claim and due to the recital of at least one information supplying device only one is required to be met, and paras 0012, 0014-0015, 0023, 0029 and 0042-0043 shows and discloses “a diverse set of sensors including cameras, LIDAR’s, Radars, GPS etc. to perform (i.e configured to perform) two primary tasks; simultaneous localization and mapping (SLAM), which generates a map of the environment while simultaneously localizing the vehicle within the map; and detection and tracking of moving objects (DATMO) surrounding the vehicle and the prediction of their future behavior and para 0015 discloses Initially, SLAM and DATMO were treated as distinct approaches, correspondingly, sensors were grouped based on whether they supported SLAM or DATMO. While GPS and IMU units helped determine the location of the vehicle on the road with precision, cameras, LIDAR and radar were used to detect on or near the road (i.e recognize the object position), such as other vehicles, pedestrians, debris, road features like signs and road markings (i.e detect/recognize categories of the reference objects and its features (i.e  a first unique feature corresponding to the road signs, and road markings)); 
receiving, by an computing device (paras 0042-0043 discloses multiple field programmable gate arrays (FPGAs) i.e a computing device, examiner notes that the specifics of a computing device is not required by the current claim, may be used for parallel processing of the LIDAR, radar and camera signals (i.e receiving by the computing device from the at least one information supplying device (sensors) for processing), the plurality of first unique feature (fig 1 element 106 and figs 2-3 elements 200-202 (i.e at least one information supplying device incorporated into the vehicle i.e to supply information to the vehicle, examiner notes that the specifics of “information” are not required by the current claim and due to the recital of at least one information supplying device only one is required to be met, and paras 0012, 0014-0015, 0023, 0029 and 0042-0043 shows and discloses “a diverse set of sensors including cameras, LIDAR’s, Radars, GPS etc. to perform (i.e configured to perform) two primary tasks; simultaneous localization and mapping (SLAM), which generates a map of the environment while simultaneously localizing the vehicle within the map; and detection and tracking of moving objects (DATMO) surrounding the vehicle and the prediction of their future behavior and para 0015 discloses Initially, SLAM and DATMO were treated as distinct approaches, correspondingly, sensors were grouped based on whether they supported SLAM or DATMO. While GPS and IMU units helped determine the location of the vehicle on the road with precision, cameras, LIDAR and radar were used to detect on or near the road (i.e recognize the object position), such as other vehicles, pedestrians, debris, road features like signs and road markings (i.e detect/recognize/receive categories of the reference objects and its features (i.e  unique features corresponding to the road signs, and road markings i.e pluralities of first unique features corresponding to pluralities of reference objects)); and 
generating, by the computing device, basic information for positioning according to the plurality of first unique feature (fig 1 element 106 and figs 2-3 elements 200-202 (i.e at least one information supplying device incorporated into the vehicle i.e to supply information to the vehicle, examiner notes that the specifics of “information” are not required by the current claim and due to the recital of at least one information supplying device only one is required to be met, and paras 0012, 0014-0015, 0023, 0029 and 0042-0043 shows and discloses “a diverse set of sensors including cameras, LIDAR’s, Radars, GPS etc. to perform (i.e configured to perform) two primary tasks; simultaneous localization and mapping (SLAM), which generates a map of the environment while simultaneously localizing the vehicle within the map (i.e generating position information of the vehicle); and detection and tracking of moving objects (DATMO) surrounding the vehicle and the prediction of their future behavior and para 0015 discloses Initially, SLAM and DATMO were treated as distinct approaches, correspondingly, sensors were grouped based on whether they supported SLAM or DATMO. While GPS and IMU units helped determine the location of the vehicle on the road with precision, cameras, LIDAR and radar were used to detect on or near the road (i.e recognize the object position), such as other vehicles, pedestrians, debris, road features like signs and road markings (i.e detect/recognize/receive categories of the reference objects and its features (i.e  unique features corresponding to the road signs, and road markings i.e pluralities of first unique features corresponding to pluralities of reference objects) meeting the above limitations). Examiner notes that from the above disclosure of Sharma detecting features as seen above and features obviously have values (absent the specifics of values). Sharma however is silent and fails to disclose “generate feature values” as recited in the claim.
Theverapperuma discloses in paras 0005-30006, 0098-0099, 0127 generate feature values corresponding to the road surfaces and non-road features in the image. Before the effective filing date of the invention was made, Theverapperuma and Sharma are combinable because they are from the same filed of endeavor and analogous art of AV data processing. The suggestion/motivation would be an improved, precise and accurate processing system at para 0107. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Theverapperuma in the system of Sharma to obtain the invention as specified in claim 7.

6. Regarding claim 8, Sharma and Theverapperuma disclose the method for generating basic information for positioning of Claim 7. Sharma discloses further wherein: each of the at least one information supplying device comprises a sensing system; the sensing system of each of the at least one information supplying device comprises at least one camera, at least one LiDAR, or at least one camera and at least one LiDAR; and the at least one information supplying device recognizes the object position and the object category of each of the plurality of reference objects through respective sensing system (figs 2-3 and paras 0014-0015 shows and discloses at least one sensor (information supplying device comprising a respective sensing system) and configured to detect object category of each of the plurality of reference objects through respective sensing system meeting the above claim limitations, examiner notes that due to the recital of or only one is required to be met).    

7. Regarding claim 9, Sharma and Theverapperuma disclose the method for generating basic information for positioning of Claim 7. Sharma discloses further wherein the object position of each of the plurality of reference objects corresponds to a GPS coordinate (paras 0014-0015 discloses GPS and detecting/tracking the moving objects obviously meeting the above claim limitations of wherein the object position of each of the plurality of reference objects corresponds to a GPS coordinate).  

8. Regarding claim 11, Sharma and Theverapperuma disclose the method for generating basic information for positioning of Claim 7. Sharma discloses further comprising: transmitting, by the computing device, the basic information for positioning to at least one self-positioning determination device (fig 2 and paras 0042-0043 discloses FPGAs parallel processing the data from the sensors for overall effective object detection framework for self-driving or autonomous vehicles (i.e positioning the vehicle and obviously transmit to at least one self-positioning determination device of the vehicle for self-positioning meeting the claim limitations).  

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Theverapperuma and in further view of NPL4 (Deep region Hashing for efficient Large-scale instance search from images, Jingkuan Song et al., arXiv, 2017, Pages 1-10) hereafter NPL4.

9. Regarding claim 4, Sharma and Theverapperuma disclose the system for generating basic information for positioning of Claim 1. As seen above combination of Sharma and Theverapperuma discloses generating the first unique feature corresponding to the pluralities of the objects. Sharma and Theverapperuma however fail to disclose wherein the first unique feature value of each of the plurality of reference objects corresponds to a hash value or 
	NPL4 discloses on page 4 section 3.1.3 converting ROI features (i.e corresponding to the objects in the image as seen in fig 2) to a set of binary hash code meeting the limitations of wherein the first unique feature value of each of the plurality of reference objects corresponds to a hash value). Before the effective filing date of the invention was made, Sharma, Theverapperuma and NPL4 are combinable because they are from the same filed of endeavor and analogous art of image processing. The suggestion/motivation would be a faster (system is 300 times faster using the hashing codes) system of processing images (page 8 section 4.4). Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of NPL4 in the system/method of Sharma and Theverapperuma to obtain the invention as specified in claim 4.

10. Regarding claim 10, please see the above explanation corresponding to claim 4.

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 is allowed after correcting the minor informalities pointed out above. Regarding independent claim 13, none of the cited arts in combination disclose or suggests at least the “a processor, being electrically connected with the storage, and being configured to: recognize an object position and an object category of a current object; generate a current unique feature value of the current object according to the object position and the object category of the current object; and determine a position of the self-positioning determination device itself according to the current unique feature value of the current object, the basic information for positioning, and the distance and angle between the self-positioning determination device and the current object; wherein the plurality of reference unique feature values and the current unique feature value are generated in a same way.”, therefore claim 13 is allowed. Dependent claims 14-17 depends directly or indirectly on claim 13, therefore they are allowed.
  Examiner's Note: Examiner has cited figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner has also cited references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading (anticipatory/obvious) on the claims and claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669